
	
		II
		110th CONGRESS
		1st Session
		S. 971
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 22, 2007
			Mr. Bond (for himself,
			 Mr. Harkin, Mr.
			 Lugar, and Mr. Nelson of
			 Nebraska) introduced the following bill; which was read twice and
			 referred to the Committee on Agriculture,
			 Nutrition, and Forestry
		
		A BILL
		To establish the National Institute of Food
		  and Agriculture, to provide funding for the support of fundamental agricultural
		  research of the highest quality, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Institute of Food and
			 Agriculture Act of 2007.
		2.Findings and purposes
			(a)FindingsCongress finds that—
				(1)the task force established under section
			 7404 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3101 note;
			 116 Stat. 457)—
					(A)conducted an exhaustive review of
			 agricultural research in the United States; and
					(B)evaluated the merits of establishing 1 or
			 more national institutes focused on disciplines important to the progress of
			 food and agricultural science;
					(2)according to findings and recommendations
			 provided to Congress by the task force—
					(A)agriculture in the United States faces
			 critical challenges, including impending crises in the food, agricultural, and
			 natural resource systems of the United States;
					(B)exotic diseases and pests threaten crops
			 and livestock;
					(C)the United States faces a public health
			 epidemic due to the increasing number of overweight and obese Americans;
					(D)agriculturally-related environmental
			 degradation is a serious problem for the United States and other parts of the
			 world;
					(E)certain animal diseases threaten human
			 health; and
					(F)agricultural producers in the United States
			 of several primary crops are no longer the world’s lowest-cost
			 producers;
					(3)to meet those critical challenges, it is
			 essential that the United States ensure that the agricultural innovation that
			 has been so successful in the past continues in the future;
				(4)agricultural innovation has resulted in
			 hybrid and higher-yielding varieties of basic crops and enhanced the global
			 food supply by increasing yields on existing acres;
				(5)since 1960, the global population has
			 tripled, but there has been no net increase in the quantity of land in the
			 United States under cultivation;
				(6)as of the date of enactment of this Act,
			 only 1.5 percent of the population of the United States provides food and fiber
			 to partially supply the needs of the United States;
				(7)(A)agriculture, fundamental agricultural
			 research, and fundamental sciences play a major role in maintaining the health
			 and welfare of all people of the United States and maintaining the land and
			 water of the United States; and
					(B)that role must be expanded;
					(8)research that leads to understandings of
			 the ways in which cells and organisms function is critical to continued
			 innovation in agriculture in the United States;
				(9)future innovations developed as a result of
			 those understandings are dependent on fundamental scientific research and would
			 be enhanced by ideas and technologies from other fields of science and
			 research;
				(10)opportunities to advance fundamental
			 knowledge of benefit to agriculture in the United States have never been
			 greater;
				(11)many of those new opportunities are the
			 result of amazing progress in the life sciences during recent decades,
			 attributable in large part to the provision made by the Federal Government
			 through the National Institutes of Health and the National Science
			 Foundation;
				(12)new technologies and new concepts have
			 expedited advances in the fields of genetics, cell and molecular biology, and
			 proteomics;
				(13)much of that scientific knowledge is ready
			 to be used in agriculture and food sciences through a sustained, disciplined
			 research effort at an institute dedicated to conducting that research;
				(14)publicly-sponsored research is essential to
			 continued agricultural innovation—
					(A)to mitigate or harmonize the long-term
			 effects of agriculture on the environment;
					(B)to enhance the long-term sustainability of
			 agriculture; and
					(C)to improve the public health and
			 welfare;
					(15)competitive, peer-reviewed fundamental
			 agricultural research is best suited to promoting the research from which
			 breakthrough innovations that agriculture and society require will come;
				(16)it is in the national interest to dedicate
			 additional funds on a long-term, ongoing basis to an institute dedicated to
			 funding competitive, peer-reviewed grant programs that support and promote the
			 highest caliber of fundamental agricultural research;
				(17)the capability of the United States to be
			 internationally competitive in agriculture is threatened by inadequate
			 investment in research;
				(18)to be successful over the long term,
			 grant-receiving institutions must be adequately reimbursed for costs of
			 conducting agricultural research if the institutions are to pursue that kind of
			 research; and
				(19)to meet those challenges, address those
			 needs, and to provide for vitally needed agricultural innovation, it is in the
			 national interest to provide sufficient Federal funds over the long term to
			 fund a significant program of fundamental agricultural research through an
			 independent national institute.
				(b)PurposeThe purpose of this Act is to establish a
			 national institute—
				(1)to ensure that the technological
			 superiority of agriculture in the United States effectively serves the people
			 of the United States in the coming decades; and
				(2)to support and promote fundamental
			 agricultural research of the highest caliber to achieve the goals of—
					(A)increasing the international
			 competitiveness of agriculture in the United States;
					(B)developing foods and expanding knowledge to
			 improve diet, nutrition, and health, and to combat obesity;
					(C)decreasing the dependence of the United
			 States on foreign sources of petroleum by—
						(i)developing biobased fuels and
			 products;
						(ii)enhancing methods of production at biobased
			 fuels refineries;
						(iii)reducing energy consumption at biobased
			 fuel refineries; and
						(iv)increasing the use of coproducts of
			 biobased fuels production;
						(D)creating new and more useful products from
			 plants and animals;
					(E)improving food safety to reduce the
			 incidence of foodborne illness in the United States;
					(F)improving food security by protecting
			 plants and animals in the United States from insects, diseases, and the threat
			 of bioterrorism;
					(G)enhancing agricultural
			 sustainability;
					(H)improving the environment;
					(I)strengthening the economies of rural
			 communities in the United States;
					(J)improving farm profitability and the
			 viability and competitiveness of small and moderate-sized farms;
					(K)strengthening national security by
			 improving the agricultural productivity of subsistence farmers in developing
			 countries to combat hunger and the political instability that hunger
			 produces;
					(L)assisting in modernizing and revitalizing
			 the agricultural research facilities of the United States at institutions of
			 higher education, independent, nonprofit research institutions, and consortia
			 of those institutions, through capital investment; and
					(M)achieving such other goals, and meeting
			 such other needs, as the Secretary or the Institute determines to be
			 appropriate.
					3.DefinitionsIn this Act:
			(1)CouncilThe term Council means the
			 Standing Council of Advisors established by section 4(d)(1).
			(2)DepartmentThe term Department means the
			 Department of Agriculture.
			(3)DirectorThe term Director means the
			 Director of the Institute.
			(4)Fundamental agricultural research;
			 fundamental scienceThe terms
			 fundamental agricultural research and fundamental
			 science mean research or science that, as determined by the
			 Secretary—
				(A)advances the frontiers of knowledge so as
			 to lead to practical results or to further scientific discovery; and
				(B)has an effect on agriculture, food, human
			 health, or another purpose of this Act as described in section 2(b).
				(5)InstituteThe term Institute means the
			 National Institute of Food and Agriculture established by section 4(a).
			(6)Multidisciplinary grantThe term multidisciplinary
			 grant means a grant provided to 2 or more collaborating investigators to
			 carry out coordinated, multidisciplinary research programs involving multiple
			 disciplines that has been approved by the Institute.
			(7)Project grantThe term project grant means a
			 grant provided to 1 or more principal investigators to conduct research that
			 has been approved by the Institute.
			(8)SecretaryThe term Secretary means the
			 Secretary of Agriculture.
			(9)StateThe term State means—
				(A)each of the several States of the United
			 States;
				(B)the District of Columbia;
				(C)the Commonwealth of Puerto Rico;
				(D)Guam;
				(E)American Samoa;
				(F)the Commonwealth of the Northern Mariana
			 Islands;
				(G)the Federated States of Micronesia;
				(H)the Republic of the Marshall
			 Islands;
				(I)the Republic of Palau; and
				(J)the United States Virgin Islands.
				(10)United StatesThe term United States, when
			 used in a geographical sense, means all of the States.
			4.Establishment; composition
			(a)EstablishmentThere is established within the Department
			 an agency to be known as the National Institute of Food and
			 Agriculture.
			(b)LocationThe location of the Institute shall be
			 determined by the Secretary.
			(c)CompositionThe Institute shall be composed of the
			 Council (including committees and offices established under section 5) and the
			 Director.
			(d)Standing council of advisors
				(1)EstablishmentThere is established a Standing Council of
			 Advisors.
				(2)CompositionThe Council shall be composed of 25
			 members, including—
					(A)the Director; and
					(B)24 members appointed by the Secretary, with
			 the concurrence of the Director, of whom—
						(i)12 members shall be highly-qualified
			 scientists who, as determined by the Secretary—
							(I)are not employees of the Federal
			 Government;
							(II)(aa)have expertise in the fields of
			 agricultural research, science, food and nutrition, or related appropriate
			 fields; and
								(bb)represent a diversity of those
			 fields;
								(III)are appropriate for membership on the
			 Council solely on the basis of established records of distinguished service;
			 and
							(IV)collectively represent the views of
			 agricultural research and scientific leaders in all regions of the United
			 States; and
							(ii)12 stakeholders shall be distinguished
			 members of the public, as determined by the Secretary, including—
							(I)representatives of agricultural
			 organizations and industry; and
							(II)individuals with expertise in the
			 environment, subsistence agriculture, energy, food and nutrition, and human
			 health and disease.
							(3)TermThe members of the Council shall serve
			 staggered, 4-year terms, as determined by the Secretary.
				(4)MeetingsThe Council shall meet at the call of the
			 Director and the Secretary, but not less often than annually.
				(5)Chairperson and vice
			 chairpersonThe Council shall
			 elect a Chairperson and Vice Chairperson from among the members of the
			 Council.
				(6)DutiesThe Council shall—
					(A)assist the Director in—
						(i)establishing research priorities of the
			 Institute; and
						(ii)reviewing, judging, and maintaining the
			 relevance of the programs of the Institute;
						(B)review all proposals approved by the
			 scientific committees established under section 5(a)(1) to ensure, to the
			 maximum extent practicable, that the purposes of this Act are being met;
			 and
					(C)through the meetings described in paragraph
			 (4), provide an interface between scientists and stakeholders to ensure, to the
			 maximum extent practicable, that the Institute is coordinating national goals
			 with realistic scientific opportunities.
					(e)Director
				(1)In generalThe Institute shall be headed by a
			 Director, who shall be an individual who is—
					(A)a distinguished scientist; and
					(B)appointed by the President (after taking
			 into consideration recommendations provided by the Council), by and with the
			 advice and consent of the Senate.
					(2)TermThe Director shall serve for a single,
			 6-year term.
				(3)CompensationThe Director shall receive basic pay at the
			 rate provided for level II of the Executive Schedule under section 5513 of
			 title 5, United States Code.
				(4)SupervisionThe Director shall report directly to the
			 Secretary.
				(5)Authority and responsibilities of
			 director
					(A)In generalExcept as otherwise specifically provided
			 in this Act, the Director shall—
						(i)exercise all of the authority provided to
			 the Institute by this Act (including any powers and functions delegated to the
			 Director by the Council);
						(ii)in consultation with the Council, formulate
			 programs in accordance with policies adopted by the Institute;
						(iii)establish committees and offices within the
			 Institute in accordance with section 5;
						(iv)establish procedures for the peer review of
			 research funded by the Institute;
						(v)establish procedures for the provision and
			 administration of grants by the Institute in accordance with this Act;
						(vi)assess the personnel needs of agricultural
			 research in the areas supported by the Institute, and, if determined to be
			 appropriate by the Director or the Secretary, for other areas of food and
			 agricultural research; and
						(vii)cooperate with the Council to plan programs
			 that will help meet agricultural personnel needs in the future, including
			 portable fellowship and training programs in fundamental agricultural research
			 and fundamental science.
						(B)Finality of actionsAn action taken by the Director in
			 accordance with this Act (or in accordance with the terms of a delegation of
			 authority from the Council) shall be final and binding upon the
			 Institute.
					(C)Delegation and redelegation of
			 functions
						(i)In generalExcept as provided in clauses (ii) and
			 (iii), the Director may, from time to time and as the Director considers to be
			 appropriate, authorize the performance by any other officer, agency, or
			 employee of the Institute of any of the functions of the Director under this
			 Act, including functions delegated to the Director by the Council.
						(ii)Policymaking functionsThe Director may not redelegate
			 policymaking functions delegated to the Director by the Council.
						(iii)Contracts, grants, and other
			 arrangementsThe Director may
			 enter into contracts and other arrangements, and provide grants, in accordance
			 with this Act—
							(I)only with the prior approval of the Council
			 or under authority delegated by the Council; and
							(II)subject to such conditions as the Council
			 may specify.
							(iv)ReportingThe Director shall promptly report each
			 contract or other arrangement entered into, each grant awarded, and each other
			 action of the Director taken, under clause (iii) to the Committee on
			 Agriculture, Nutrition, and Forestry of the Senate and the Committee on
			 Agriculture of the House of Representatives.
						(6)Status on Council
					(A)In generalThe Director shall be an ex officio member
			 of the Council.
					(B)Compensation and tenureExcept with respect to compensation and
			 tenure, the service of the Director on the Council shall be coordinated with
			 the service of other members of the Council.
					(C)Voting; electionThe Director shall be—
						(i)a voting member of the Council; and
						(ii)eligible for election by the Council as
			 Chairperson or Vice Chairperson of the Council.
						(7)Staff
					(A)In generalSubject to this paragraph, the Director
			 shall recruit and hire such senior staff and other personnel as are necessary
			 to assist the Director in carrying out this Act.
					(B)Senior staffEach individual hired as senior staff of
			 the Director shall—
						(i)be a highly accomplished scientist, as
			 determined by the Director;
						(ii)be recruited from the active scientific
			 community; and
						(iii)be appointed and serve on the basis of
			 4-year, rotating appointments.
						(C)Temporary staffStaff hired by the Director under this
			 paragraph may include scientists and other technical and professional personnel
			 hired for limited terms, or on temporary bases, including individuals on leave
			 of absence from academic, industrial, or research institutions to work for the
			 Institute.
					(D)Compensation
						(i)In generalExcept as provided in clause (ii), subject
			 to such policies as the Council shall periodically prescribe, the Director may
			 fix the compensation of staff hired under this paragraph without regard to the
			 provisions of chapter 51 and subchapter III of chapter 53 of title 5, United
			 States Code, relating to classification of positions and General Schedule pay
			 rates.
						(ii)Maximum rate of payThe rate of pay for an individual hired
			 under this paragraph shall not exceed the rate payable for level V of the
			 Executive Schedule under section 5316 of title 5, United States Code.
						(8)Reporting and consultationThe Director shall—
					(A)periodically report to the Secretary with
			 respect to activities carried out by the Institute; and
					(B)consult regularly with the Secretary to
			 ensure, to the maximum extent practicable, that—
						(i)research of the Institute is relevant to
			 agriculture in the United States and otherwise serves the national interest;
			 and
						(ii)the research of the Institute supplements
			 and enhances, and does not replace, research conducted or funded by—
							(I)other agencies of the Department;
							(II)the National Science Foundation; or
							(III)the National Institutes of Health.
							5.Committees and Offices of
			 Institute
			(a)Standing Scientific Committees
				(1)In generalThe Director may establish such number of
			 standing scientific committees within the Institute as the Director determines
			 to be appropriate.
				(2)CompositionA standing scientific committee established
			 under paragraph (1) shall consist of such members of the Council appointed
			 under section 4(d)(2)(B)(i) as the Director may select.
				(3)TermMembers of a standing scientific committee
			 established under paragraph (1) shall serve for staggered, 4-year terms, as
			 determined by the Director.
				(4)Review of proposals
					(A)In generalA standing scientific committee shall apply
			 rigorous merit review to research proposals received by the Institute to
			 ensure, to the maximum extent practicable, that research funded by the
			 Institute is scientifically of high quality.
					(B)Determination of scientific
			 meritA research proposal
			 received by the Institute and reviewed by a standing scientific committee under
			 subparagraph (A) shall be—
						(i)assigned a score based on the scientific
			 merit of the proposal, as determined by the standing scientific committee;
			 and
						(ii)if approved by the standing scientific
			 committee, forwarded, along with the score, to the Council for final
			 review.
						(C)Declination of proposalsIf the Council determines that a research
			 proposal forwarded under this paragraph does not meet standards of scientific
			 review established by a standing scientific committee or any similar standard
			 established by the Director, the Council shall decline to recommend the
			 research proposal for funding by the Institute.
					(5)Ad hoc review membersThe Director may supplement a standing
			 scientific committee under this subsection with 1 or more ad hoc reviewers in a
			 case in which a research proposal received by the Institute requires
			 specialized knowledge not represented on that or any other standing scientific
			 committee.
				(b)Offices
				(1)Office of Advanced Science and
			 Application
					(A)EstablishmentThe Director shall establish within the
			 Institute an Office of Advanced Science and Application (referred to in this
			 paragraph as the Office).
					(B)DutiesThe Office shall—
						(i)closely monitor national needs and advances
			 in research with the goal of identifying pressing problems for which solutions
			 are realistically achievable through research;
						(ii)coordinate creative talent from diverse
			 disciplines to bridge potential gaps between fundamental agricultural research
			 and high-priority, practical needs; and
						(iii)recommend to the Director ways in which
			 existing fundamental agricultural research may be applied to the most urgent
			 problems addressed by the Institute.
						(C)Staff
						(i)In generalThe Office shall employ a small, focused
			 staff of rotating experts in science and agriculture.
						(ii)Talent pool; termPrimary staff of the Office—
							(I)shall be appointed from the ranks of active
			 scientists; and
							(II)shall serve terms of not to exceed 3
			 years.
							(D)Intensive study groupsThe Office shall—
						(i)focus primarily on the most urgent problems
			 addressed by the Institute; and
						(ii)assemble such intensive study groups as are
			 necessary to address those problems.
						(E)ReportsThe Office shall submit to the Director and
			 the Council periodic reports that—
						(i)describe the activities being carried out
			 by the Office; and
						(ii)recommended new research priorities for the
			 Office, as appropriate.
						(2)Office of scientific assessment and
			 liaison
					(A)EstablishmentThe Director shall establish within the
			 Institute an Office of Scientific Assessment and Liaison (referred to in this
			 paragraph as the Office).
					(B)DutiesThe Office shall—
						(i)monitor the effectiveness of the scientific
			 expenditures by the Institute;
						(ii)oversee the coordination of research
			 efforts of the Institute with those of other programs;
						(iii)assess the effectiveness of programs of the
			 Institute by evaluating—
							(I)the quality of the science funded by the
			 Institute, using such tools as are readily available; and
							(II)the contributions of the Institute to the
			 national research effort, including ways in which the Institute collaborates
			 and cooperates with the Department and with other Federal agencies; and
							(iv)encourage cooperative approaches among
			 various research agencies within the Federal Government.
						(3)Office of Scientific Personnel
					(A)EstablishmentThe Director shall establish within the
			 Institute an Office of Scientific Personnel (referred to in this paragraph as
			 the Office).
					(B)DutiesThe Office shall—
						(i)cooperate with scientific and agricultural
			 experts to assess—
							(I)the number of scientists in agriculture and
			 related fields in the United States; and
							(II)how many additional scientists in
			 agriculture and related fields are needed to meet the purposes of this Act;
			 and
							(ii)generate and maintain data that may assist
			 the Director and the Council in planning appropriate Institute fellowship and
			 training programs.
						(4)Additional officesThe Director may establish such additional
			 offices within the Institute as the Director or the Council determines to be
			 necessary to carry out the duties of the Institute under this Act.
				6.Duties
			(a)In generalThe Institute shall provide competitive,
			 peer-reviewed grants in accordance with section 8(b) to support and promote the
			 highest quality of fundamental agricultural research, including grants to fund
			 research proposals submitted by—
				(1)individual scientists;
				(2)research centers composed of a single
			 institution or multiple institutions; and
				(3)other individuals and entities from the
			 private and public sectors, including researchers of the Department and other
			 Federal agencies.
				(b)Report to CongressNot later than December 31, 2008, and
			 biennially thereafter, the Institute shall submit to the Secretary, the
			 Committee on Agriculture, Nutrition, and Forestry of the Senate, and the
			 Committee on Agriculture of the House of Representatives a comprehensive report
			 that describes the research funded and other activities carried out by the
			 Institute during the period covered by the report.
			7.Powers
			(a)In generalThe Institute shall have such authority as
			 is necessary to carry out this Act, including the authority—
				(1)to promulgate such regulations as the
			 Institute considers to be necessary for governance of operations, organization,
			 and personnel;
				(2)to make such expenditures as are necessary
			 to carry out this Act;
				(3)to enter into contracts or other
			 arrangements, or modifications of contracts or other arrangements—
					(A)to provide for the conduct, by
			 organizations or individuals in the United States (including other agencies of
			 the Department, Federal agencies, and agencies of foreign countries), of such
			 fundamental agricultural research, research relating to fundamental science, or
			 related activities as the Institute considers to be necessary to carry out this
			 Act; and
					(B)at the request of the Secretary, for the
			 conduct of such specific fundamental agricultural research as is in the
			 national interest or is otherwise of critical importance, as determined by the
			 Secretary, with the concurrence of the Institute;
					(4)to make advance, progress, and other
			 payments relating to research and scientific activities without regard to
			 subsections (a) and (b) of section 3324 of title 31, United States Code;
				(5)to acquire by purchase, lease, loan, gift,
			 or condemnation, and to hold and dispose of by grant, sale, lease, or loan,
			 real and personal property of all kinds necessary for, or resulting from, the
			 exercise of authority under this Act;
				(6)to receive and use donated funds, if the
			 funds are donated without restriction other than that the funds be used in
			 furtherance of 1 or more of the purposes of the Institute;
				(7)to publish or arrange for the publication
			 of research and scientific information to further the full dissemination of
			 information of scientific value consistent with the national interest, without
			 regard to section 501 of title 44, United States Code;
				(8)(A)to accept and use the services of voluntary
			 and uncompensated personnel; and
					(B)to
			 provide such transportation and subsistence as are authorized by section 5703
			 of title 5, United States Code, for individuals serving without
			 compensation;
					(9)to prescribe, with the approval of the
			 Comptroller General of the United States, the extent to which vouchers for
			 funds expended under contracts for scientific or engineering research shall be
			 subject to itemization or substantiation prior to payment, without regard to
			 the limitations of other laws relating to the expenditure and accounting of
			 public funds;
				(10)to arrange with and reimburse the
			 Secretary, and the heads of other Federal agencies, for the performance of any
			 activity that the Institute is authorized to conduct; and
				(11)to enter into contracts, at the request of
			 the Secretary, for the carrying out of such specific agricultural research as
			 is in the national interest or otherwise of critical importance, as determined
			 by the Secretary, with the consent of the Institute.
				(b)Transfer of research funds of other
			 departments or agenciesFunds
			 available to the Secretary, or any other department or agency of the Federal
			 Government, for agricultural or scientific research shall be—
				(1)available for transfer, with the approval
			 of the Secretary or the head of the other appropriate department or agency
			 involved, in whole or in part, to the Institute for use in providing grants in
			 accordance with the purposes for which the funds were made available;
			 and
				(2)if so transferred, expendable by the
			 Institute for those purposes.
				(c)Restriction on activitiesThe Institute—
				(1)shall be a grant-making entity only;
			 and
				(2)shall not—
					(A)conduct fundamental agricultural research
			 or research relating to fundamental science; or
					(B)operate any laboratory or pilot
			 facility.
					8.Budget considerations
			(a)Budgetary management goalsThe Director, in coordination with the
			 Secretary, shall manage the budget of the Institute to achieve the goals
			 of—
				(1)providing sufficient funds over a period of
			 time to achieve the purposes of this Act;
				(2)fostering outstanding scientific talent,
			 and directing that talent toward work on issues relating to agriculture;
			 and
				(3)adequately reimbursing grant-receiving
			 institutions for costs to encourage the pursuit of agriculturally-related
			 research.
				(b)Budgetary guidelines for grants
				(1)In generalTo achieve the goals described in
			 subsection (a), the Institute shall, to the maximum extent practicable, ensure
			 that grants awarded for each fiscal year comply with the guidelines described
			 in paragraphs (2) and (3).
				(2)Project
			 grantsWith respect to
			 project grants, to the maximum extent practicable—
					(A)the Institute shall award approximately
			 1,000 new project grants annually;
					(B)the average project grant amount, including
			 overhead, shall be approximately $225,000 for each fiscal year, as adjusted in
			 accordance with the Consumer Price Index for all-urban consumers, United States
			 city average, as published by the Bureau of Labor Statistics;
					(C)a project grant shall be provided for a
			 maximum period of 5 years, with an average award duration of 3.5 years;
					(D)the Institute shall require the recipients
			 of a project grant to submit appropriate reports on research carried out using
			 funds from the project grant; and
					(E)the Institute shall provide such number of
			 training project grants as the Director or the Institute determines to be
			 appropriate.
					(3)Multidisciplinary grantsWith respect to multidisciplinary grants,
			 to the maximum extent practicable—
					(A)for each of fiscal years 2008 through 2011,
			 the Institute shall provide 10 multidisciplinary grants;
					(B)for fiscal year 2012 and subsequent fiscal
			 years, the Institute shall provide multidisciplinary grants to fund not fewer
			 than 40 research centers, on the conditions that—
						(i)sufficient funds are available; and
						(ii)a sufficient number of qualified research
			 proposals are received;
						(C)the research centers provided
			 multidisciplinary grants may be composed of a single institution or multiple
			 institutions;
					(D)the average multidisciplinary grant amount,
			 including overhead, shall be approximately $3,000,000 for each fiscal year, as
			 adjusted in accordance with the Consumer Price Index for all-urban consumers,
			 United States city average, as published by the Bureau of Labor
			 Statistics;
					(E)a multidisciplinary grant shall be provided
			 for a maximum period of 5 years;
					(F)in the aggregate, multidisciplinary grants
			 provided under this paragraph for a fiscal year shall represent approximately
			 15 percent of the total grants provided by the Institute for the fiscal year,
			 on the condition that a sufficient number of qualified research proposals are
			 received for the fiscal year; and
					(G)merit review of the research proposal
			 relating to the multidisciplinary grant is conducted to ensure, to the maximum
			 extent practicable, that only quality research proposals are funded.
					(c)Indirect
			 costsAs part of a project
			 grant or multidisciplinary grant provided under this Act, the Institute shall
			 pay indirect costs of conducting research, including the costs of overhead, to
			 the recipient of the grant at a rate that is not less than any standard
			 negotiated rate applicable to similar grants made by the National Institutes of
			 Health or the National Science Foundation, as of the date of enactment of this
			 Act, as determined by the Secretary.
			9.Funding
			(a)In generalOf the funds of the Commodity Credit
			 Corporation, the Secretary shall use to carry out this Act—
				(1)for fiscal year 2008, $245,000,000 for
			 project grants, of which not more than $20,000,000 shall be made available for
			 administrative expenses incurred by the Institute;
				(2)for fiscal year 2009, $515,000,000, of
			 which—
					(A)not less than $450,000,000 shall be made
			 available for project grants;
					(B)not less than $30,000,000 shall be made
			 available for multidisciplinary grants; and
					(C)not more than $35,000,000 shall be
			 available for administrative expenses incurred by the Institute;
					(3)for fiscal year 2010, $780,000,000, of
			 which—
					(A)not less than $675,000,000 shall be made
			 available for project grants;
					(B)not less than $60,000,000 shall be made
			 available for multidisciplinary grants; and
					(C)not more than $45,000,000 shall be made
			 available for administrative expenses incurred by the Institute;
					(4)for fiscal year 2011, $935,000,000, of
			 which—
					(A)not less than $800,000,000 shall be made
			 available for project grants;
					(B)not less than $90,000,000 shall be made
			 available for multidisciplinary grants; and
					(C)not more than $45,000,000 shall be made
			 available for administrative expenses incurred by the Institute; and
					(5)for fiscal year 2012 and each fiscal year
			 thereafter, $966,000,000, of which—
					(A)not less than $800,000,000 shall be made
			 available for project grants;
					(B)not less than $120,000,000 shall be made
			 available for multidisciplinary grants; and
					(C)not more than $46,000,000 shall be made
			 available for administrative expenses incurred by the Institute.
					(b)LimitationFor fiscal year 2012 and each subsequent
			 fiscal year, administrative expenses paid by the Institute shall not exceed 5
			 percent of the total expenditures of the Institute for the fiscal year.
			
